Citation Nr: 1120335	
Decision Date: 05/25/11    Archive Date: 06/06/11

DOCKET NO.  09-44 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel







INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from May to September of 1966 as a member of the Army National Guard in Detroit, Michigan.  He also served a period of active duty from July 24, 1967 through August 2, 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.


FINDINGS OF FACT

1.  The Veteran sustained acoustic trauma during his active duty service.

2.  The Veteran's current bilateral sensorineural hearing loss and tinnitus cannot be satisfactorily disassociated from in-service acoustic trauma incurred during service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2010).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In the current appeal, the Board has considered whether VA has fulfilled its notification and assistance requirements under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. § 3.159.  Nevertheless, given the favorable action taken by this decision, no further notification or assistance in developing the facts pertinent to this limited matter is required at this time.  Indeed, any such action would result only in delay.

II.  General Service Connection Principles

In order to establish service connection, the facts, as shown by evidence, must demonstrate that a particular disease or injury resulting in current disability was incurred during active military, naval or air service or, if preexisting active service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

If certain diseases such has sensorineural hearing loss becomes manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of a hearing loss during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

A disorder may also be service connected if the evidence of record reveals that the veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  

Evidence that relates the current disorder to service must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  Savage, 10 Vet. App. at 495-97.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

A service connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In order to prevail on the issue of service connection, there must be:  (1) medical evidence of a current disability; (2) medical evidence, or, in certain circumstances, lay evidence, of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  See also Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b).

III.  Evidence and Analysis

In his September 2008 claim, the Veteran generally asserts entitlement to service connection for bilateral hearing loss and tinnitus.  In statements made at a private audiology examination in February 2008, the Veteran reported that he was exposed to the noise of heavy artillery fire during training in 1966, and to gunfire noise during active duty service during the 1967 Detroit Riot.  In a March 2009 statement, the Veteran also asserted in-service acoustic trauma that resulted from yearly live fire and indoor rifle firing training exercises.  The Veteran has recalled that hearing protection was not offered, either during training or during his service in the 1967 Detroit Riot.  The Veteran has consistently asserted that he has had no work-related or recreational exposure to acoustic trauma since service.  He stated that he had an office job for 31 years and that his recreational activities were limited to reading and fishing.  

In addition to the general service connection principles cited above, the Board observes that service connection for hearing loss is not granted unless the claimed hearing loss is of a particular level of severity.  For purposes of applying the laws administered by VA, hearing impairment will be considered a disability when the thresholds for any of the frequencies at 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the thresholds at three of these frequencies are 26 or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In this case, the February 2008 private audiological examination revealed the presence of hearing loss.  Although pure tone results were not recorded for at 3000 Hertz for either ear, the pure tone thresholds demonstrated at the remaining frequencies demonstrate the presence of hearing loss which meets the regulatory threshold under 38 C.F.R. § 3.385:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
50
55
-
70
LEFT
35
45
55
-
70

Speech discrimination testing showed speech recognition of 76 percent in the right ear and 64 percent in the left ear.  The private audiologist diagnosed tinnitus and bilateral sensorineural hearing loss, and, opined that these disorders are likely due to noise exposure as reported by the Veteran, namely heavy artillery during his initial active duty military service and gunfire during his active duty in the Detroit riots.

The diagnoses of bilateral hearing loss and tinnitus were later confirmed at a January 2009 VA examination.  Audiometric testing at that time revealed the following pure tone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
50
60
75
80
LEFT
35
50
55
65
70

Speech discrimination testing showed speech recognition of 92 percent in the right ear and 96 percent in the left ear.  In reviewing the Veteran's claims file and service treatment records, the VA examination noted that the Veteran's discharge physical showed normal hearing at the time of his discharge.  Citing an Institute of Medicine study on hearing loss, the examiner observed that "there is no scientific basis for delayed onset noise-induced hearing loss."  The VA examiner concluded that it is not likely that either the Veteran's hearing loss or tinnitus is related to his active duty service.

A review of the claims file does reveal that the Veteran's hearing was essentially normal, within the definition of 38 C.F.R. § 3.385, at the time of his discharge in August 1966.  Audiometric testing at that time revealed the following pure tone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
-
20
LEFT
10
15
15
-
20

The Board notes that audiological testing was not performed at the Veteran's October 1965 enlistment examination.  Service treatment records for the period between the Veteran's October 1965 enlistment and August 1966 discharge do not indicate any complaints of or treatment for hearing loss or tinnitus.  Under the circumstances, the Board is unable to determine whether the audiometric findings from the August 1966 separation examination reflect a shift in hearing, in comparison to his hearing at enlistment.

A review of the service personnel records shows that the Veteran was attached to the Army National Guard in Detroit Michigan and served on active duty for the period from July 24, 1967 through August 2, 1967.  These recorded dates of service coincide with the 1967 Detroit Riot, and are thus consistent with the Veteran's reported service.  The Veteran's reported exposure to gunfire and other noises is also consistent with service in the 1967 Detroit Riot.  In the absence of any evidence contradicting the Veteran's reported service, the Board finds the Veteran's statements in that regard to be credible.  Further, the Board notes the Veteran's contentions, expressed in his March 2009 statement, that he worked for General Motors in an office setting for 35 years after service.  The Veteran denies recreational noise exposure since service.  These assertions are also not contradicted by any contrary evidence and are also credible.

Clearly, the audiometric results reflected in the August 1966 separation examination do not bear upon any changes in hearing that may have resulted from the Veteran's service in the 1967 Detroit Riot.  In this vein, the Board notes that the Veteran apparently did not receive further audiometric testing after his service in the 1967 Detroit Riot until his February 2008 private evaluation.  In her January 2009 report, the VA examiner does not address the Veteran's noise exposure during the 1967 Detroit Riot.  Rather, her conclusions are based nearly entirely upon normal hearing reflected in the August 1966 separation examination.  Under the circumstances, the negative nexus findings expressed by the VA examiner are not fully supported by the record.  By contrast, the positive etiology opinions expressed by the Veteran's private physician are based upon an accurate history of noise exposure as reported by the Veteran, and include reported noise exposure in the 1967 Detroit Riot.  As such, the Board affords greater probative weight to the private physician's findings. See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (the Board may favor the opinion of one competent medical professional over that of another so long as an adequate statement of reasons and bases is provided); see also Miller v. West, 11 Vet. App. 345, 348 (1998) (bare conclusions without a factual predicate in the record are not considered probative); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).
Based upon the foregoing, the Board finds that the weight of the competent and probative evidence supports the finding that the Veteran's current bilateral sensorineural hearing loss and tinnitus cannot be satisfactorily disassociated from in-service acoustic trauma incurred during service.  Thus, entitlement to service connection for bilateral hearing loss and tinnitus must be granted.  38 U.S.C.A. § 5107.  


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


